

Exhibit 10.41
Purchase Agreement dated October 19, 2005 between Wilshire Enterprises, Inc. and
Citadel Equity Group, LLC


PURCHASE AGREEMENT

 
Contract Date:
October 19, 2005
       
Seller:
Biltmore Club Apartments, L.L.C.
   
C/o Wilshire Enterprises, Inc.
   
One Gateway Center
   
10th Floor
   
Newark, New Jersey 07102
   
Attention:    Daniel C. Pryor
 
 
Telephone:   201-420-2796
 
 
Facsimile:     201-420-6012
 
     
with a copy to:
Wilentz, Goldman & Spitzer, P.A
.
 
90 Woodbridge Center Drive
   
Suite 900, Box 10
   
Woodbridge, New Jersey 07095-0958
   
Attention:    Joseph J. Jankowski, Esq
 
 
Telephone:   732-855-6059
 
 
Facsimile:     732-726-6512
 
 
E-Mail:         jjankowski@wilentz.com
 
     
Buyer:
 Citadel Equity Group, LLC
 
     
with a copy to:
Joseph A. Gioia, Esq.
   
Epstein, Fitzsimmons, Brown, Gioia, Jacobs & Sprouls, P.C.
   
245 Green Village Road
   
Chatham Township, NJ 07928
       
Escrow Agent:
Wilentz, Goldman & Spitzer, P.A
   
90 Woodbridge Center Drive
   
Suite 900, Box 10
   
Woodbridge, New Jersey 07095-0958
   
Attention:   Joseph J. Jankowski, Esq.
 
 
Telephone:  732-855-6059
 
 
Facsimile:    732-726-6512
 
 
E-Mail:         jjankowski@wilentz.com
 
      Real Property: Forty-one (41) condominium units as listed on the attached
  Exhibit “A”.    

 
THE TERMS LISTED IN BOLD ABOVE ARE DEFINED TERMS THAT ARE REFERRED TO THROUGHOUT
THIS PURCHASE AGREEMENT.
 
 

--------------------------------------------------------------------------------


 


ARTICLE I
AGREEMENT, PROPERTY, AND PRICE


Section 1.01. Agreement. Upon the execution of this Purchase Agreement and the
payment by Buyer of the Initial Earnest Money, this Purchase Agreement (referred
to as this “Contract”) will constitute a binding and effective agreement of
Seller to sell the Property to Buyer and will constitute a binding and effective
agreement of Buyer to purchase the Property from Seller.


Section 1.02. Inclusions in Property. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, all of Seller's interest in the Property upon
the terms and conditions of this Contract. The term "Personalty" means Seller's
interest in all furnishings (except as identified in Section 1.05 below),
furniture, appliances, tools, equipment, machinery, marketing materials,
telephone systems, office equipment, pool and patio furniture, supplies,
inventory, and other tangible personal property owned by Seller that are located
on and used in connection with the operation of the Property. The term "Contract
Rights" means all Approved Project Contracts (as defined in Section 4.06(d),
Tenant Deposits, prepaid rents (for periods after the Closing Date), tenant
leases, tenant records, tenant files, permits, certificates of occupancy,
occupancy and operations licenses, and all rights, if any, to any telephone
numbers used for the Property. The term "Improvements" means all buildings,
improvements, fixtures, pools, parking areas, sidewalks, landscaping, and
similar structures and improvements located on the Real Property. The term
"Other Rights" means Seller's interest in all logos, designs, trade names,
trademarks, service marks, plans and specifications, warranties, guaranties, all
electronic records applicable to the Property, and all additional rights,
easements, and appurtenances pertaining to the use, ownership, or operation of
the Improvements, including all right, title, and interest of Seller in and to
any land lying in the bed of any street, road, highway, or alley adjoining the
Real Property and any strips and gores adjoining the Real Property. The term
"Property" means collectively the Real Property, Improvements, Personalty,
Contract Rights, and Other Rights.


Section 1.03. Definitions. Capitalized terms used in this Contract, including
the terms listed on the cover page of this Contract, will have the meanings
ascribed in this Contract.


Section 1.04. Contract. This Contract consists of the main text and all exhibits
to this Contract. All exhibits supplement this Contract. If there is a conflict
between the main text of this Contract and the exhibits, the main text controls
in all instances.


Section 1.05. Excluded Assets. The Property does not include the assets listed
in Exhibit “B” ("Excluded Assets") , all of which will remain the property of
Seller and be removed prior to the Closing Date (as defined in Section 2.04(c)).


ARTICLE II
PRICE, ESCROW, AND PRORATIONS


Section 2.01. Purchase Price. The total purchase price (the "Price") for the
Property is SIX MILLION NINE HUNDRED FOUR THOUSAND FIVE HUNDRED AND 00/100
($6,904,500.00) DOLLARS. The Price will be paid by Buyer to Seller as follows:


 

--------------------------------------------------------------------------------


(a) Concurrent with the execution of this Contract, Buyer will deposit with the
Escrow Agent in Good Funds (as defined in Section 2.02) an initial earnest money
deposit in the amount of ONE HUNDRED THOUSAND AND 00/100 ($100,000.00) DOLLARS
("Initial Earnest Money").
 
(b) By no later than the date that is 30 days after the Contract Date, and
provided that this Contract has not been terminated pursuant to Section 3.01,
3.02(b), 3.02(c) or 3.03(b), Buyer will deposit with Escrow Agent in Good Funds
an additional earnest money deposit of THREE HUNDRED THOUSAND AND 00/100
($300,000.00) DOLLARS ("Additional Earnest Money").
 
(c) On or before the Closing Date, all additional amounts ("Closing Cash")
required of Buyer to pay the Price, after credit for the Earnest Money, will be
paid by Buyer to Seller in Good Funds.
 
Section 2.02. Earnest Money. As used in this Contract, the term "Earnest Money"
means, to the extent applicable under this Contract, the Initial Earnest Money,
the Additional Earnest Money, and all interest that may accrue on the Additional
Earnest Money from time to time, and the term "Good Funds" means in cash, by
confirmed wire transfer, by certified check drawn on any Bank, or by cashier's
check issued by any Bank representing good, sufficient, and immediately
available U.S. funds. The Earnest Money will be held by Escrow Agent in
accordance with the terms and conditions of this Contract in a fully federally
insured or federally backed investment or otherwise as approved by Buyer and
Seller. At the Closing of Title (as defined in Section 2.04(c)), the Earnest
Money will be applied by Escrow Agent for the benefit of Buyer to the Price and
Buyer's share of any closing costs and prorations. The Initial Earnest Money is
nonrefundable upon expiration of the Inspection Period or any permitted
extension thereof, except upon a default by Seller or a permitted termination of
this Contract by Buyer in accordance with the terms and conditions set forth in
this Contract. The Additional Earnest Money is nonrefundable upon its deposit
with Escrow Agent in all instances except in the case of a Seller default or a
permitted termination by Buyer in accordance with the terms and conditions set
forth in this Contract.


Section 2.03. Broker's Commission. Except Marcus & Millichap ("Employed
Broker"), Buyer and Seller represent to each other that neither has dealt with
any broker or any other person concerning the purchase and sale of the Property
in a manner that would give rise to a claim for the payment of a commission.
Each party agrees, on demand, to indemnify, defend, and hold harmless the other
party for, from, and against any claim, damage, loss, liability, or exposure,
(including attorney fees in a reasonable amount) arising out of any act or
omission of the party or its representatives that forms the basis for any claim
for a real estate brokerage commission. As used in this Contract, the term
"broker" means any real estate broker, salesperson, agent, finder, or any other
person entitled to a real estate brokerage commission. If and only if title
closes in accordance with the terms of this Contract, Seller will pay to
Employed Broker a brokerage commission in the amount specified in a separate
brokerage agreement between Seller and Employed Broker. The brokerage indemnity
described above will survive the cancellation or termination of this Contract.
If the sale contemplated by this Contract is not consummated for any reason
whatsoever, no commission or any portion of the Earnest Money will be paid to
the Employed Broker, and the consent, approval, or joinder of the Employed
Broker is not required to modify or cancel this Contract.



--------------------------------------------------------------------------------


Section 2.04. Time Periods, Closing.

 
(a) This Contract constitutes an enforceable obligation of Seller to sell and
Buyer to purchase the Property on the terms and conditions of this Contract when
this Contract is executed by both Buyer and Seller (the “Contract Date”).
 
(b) The "Inspection Period" will commence on the Contract Date and will expire
on the date that is thirty (30) days after the Contract Date.
 
(c) The completion of the purchase and sale transaction described in this
Contract ("Closing of Title") will occur on or before the date that is ninety
(90) days from the Contract Date ("Closing Date") on a date mutually agreed upon
by Buyer and Seller at the office of Buyer’s attorney. Provided twenty(20) days
advance written notice is given by Seller to Buyer, Seller may extend the
“Closing Date” by not more than thirty (30) days. As used in this Contract the
term "Closing Date" means the actual date established for closing under this
Contract.
 
Section 2.05. Closing Costs and Prorations. The following items will be prorated
between Seller and Buyer at Closing of Title (and Buyer and Seller agree to pay
their respective portions):

 
(a) Real property taxes and condominium charges will be prorated between Seller
and Buyer as of the Closing Date, based upon the actual amount of taxes and
condominium charges that are attributable to the Property for the year in which
the closing occurs (even if payable, in whole or in part, in the following year)
and, if the actual amount is not available, an estimate of the taxes based upon
the best available information. If any pro-rations are based upon estimates,
then repro-rations will be made post-closing when tax bills and invoices from
the Condominium Association for the year in which the Closing Date occurs are
received. Seller will be responsible for the payment of all real property taxes
and condominium charges that are attributable to the period of time on and prior
to the Closing of Title, and Buyer will be responsible for the payment of all
real property taxes and condominium charges that are attributable to the period
of time after the Closing of Title.
 
(b) With respect to any special assessments, improvement district assessments,
municipal assessment districts, assessments imposed by the Condominium
Association and the like that are a financial obligation on the Property or an
owner of the Property (referred to collectively as ''Property Assessments"),
Buyer and Seller agree that the Seller will be responsible for the payment of
such sums in full, regardless of whether any such assessments and charges may
otherwise be payable in installments.
 

--------------------------------------------------------------------------------


(c)  All Tenant Deposits will be delivered to Buyer at the Closing of Title. The
"Tenant Deposits" consist of all security deposits made by tenants at the
Property as of the Closing Date and all security deposits made by future tenants
for which there exists a signed lease for the Property but whose occupancy does
not commence until after the Closing Date, whether refundable or nonrefundable
and however designated (such as, for example, last month's rent, key deposit,
redecorating fee, pet deposit, etc.) and all interest thereon to which any
tenant is entitled. Tenant Deposits may be returned to the applicable tenants
and/or applied to any lease payments in the ordinary course of business by
Seller.
 
(d)  All prepaid rents paid to Seller by tenants of the Property for periods
subsequent to the Closing of Title will be paid by Seller to Buyer at the
Closing of Title or, alternatively, will be credited toward the payment of the
Price. All rental payments actually collected for the month in which the Closing
Date occurs will be prorated as of the Closing of Title. Seller will not be
entitled to any credit or payment for rents due and unpaid as of the Closing of
Title, and Seller is not entitled to apply any Tenant Deposits in reduction of
any unpaid rents in the 30 days prior to the Closing Date. Buyer, after the
Closing of Title, will use its good faith efforts to collect past due rents and
other damages that are owed to Seller from delinquent tenants as of the Closing
of Title, but Buyer's good faith efforts will not require it to incur any
expense to collect past due rents and other damages. If Buyer collects any money
from tenants who, as of the Closing of Title, have past due rents, Seller agrees
that the first money received by Buyer from these tenants will be applied to
then-current rents and damages until all such amounts are fully paid, and
subsequently, Buyer agrees to use good-faith efforts to promptly remit to Seller
any additional amounts collected from these delinquent tenants to tenant
arrearages as of the Closing of Title. Seller acknowledges that Buyer will not
be required to institute any litigation or eviction proceedings or incur any
cost to collect any arrearages owed to Seller.
 
(e) All operating expenses for the Property during the period of time prior to
and including the Closing of Title will be paid by Seller. Any bills for
operating expenses that apply to the period of time prior to the Closing of
Title but are received by Seller or Buyer after the Closing of Title will be
paid by Seller through the post-closing adjustment mechanism described below.
Buyer will be responsible for all operating expenses for the Property incurred
after the Closing Date. All utility deposits posted by Seller will remain the
property of Seller and will not be prorated. To the extent possible, utility
prorations will be handled by meter readings on the day immediately preceding
the Closing Date; otherwise, they will be based on prior months' bills and
re-prorated on receipt of the actual bills. To the extent not prorated on the
Closing Date, all operating expenses will be prorated and paid (adjusted), if
applicable, under the post-closing adjustment mechanism established below.
 
(f) Seller will pay all lease taxes and sales and use taxes for rents collected
by Seller on and prior to the Closing of Title and past-due rents collected by
Buyer after the Closing Date and remitted to Seller, and Buyer will pay all
lease taxes and sales and use taxes for rents collected ands retained by Buyer
subsequent to the Closing of Title.
 
(g) Any rental or leasing commissions attributable to leases under which the
tenant first took possession (or was first required to pay rent) prior to the
Closing of Title will be paid by Seller, and any rental or leasing commissions
attributable to leases under which the tenant first was required to pay rent
after the Closing of Title will be paid by Buyer.
 

--------------------------------------------------------------------------------


(h) All prorations will be made through the Closing Date (with the Seller being
deemed the owner of the Property on Closing Date).
 
(i) To the extent the items established above cannot be accurately prorated on
the Closing Date, adjustments to the prorations will be made from time to time
after the Closing of Title by Buyer and Seller directly to take account of final
information as to taxes and other expenses estimated as of the Closing of Title
or to adjust rents or expenses that were not included in the prorations done at
the Closing of Title. Buyer or Seller, as applicable, will pay the other on
demand all amounts as may be appropriate based on the post-closing adjustments,
together with interest at 10% per annum on any amount due from the date of
written demand if the amount remains unpaid more than 30 days after written
demand. Adjustments to prorations (other than prorations for taxes) must be
demanded within 90 days after the Closing of Title, and adjustments to tax
prorations must be demanded within 30 days after tax bills are received by both
Buyer and Seller (Buyer and Seller each agreeing to provide the other with a
copy of any property tax bill received by it) after the Closing Date.
Adjustments to which either party may be entitled which are not demanded within
the aforesaid time periods shall be deemed waived. These post-closing adjustment
provisions (and the other provisions to which it applies) will survive the
Closing.
 
ARTICLE III
DUE DILIGENCE AND BUYER CONTINGENCIES


Section 3.01. Due Diligence Documents. During the Inspection Period, Buyer and
its designated agents will be permitted reasonable access to the documents
listed on Exhibit “C” (collectively, the “Due Diligence Documents”). If Buyer
determines that the Property is not satisfactory, then Buyer may terminate this
Contract by providing Seller with written notice of termination specifying the
matters objected to prior to the expiration of the Inspection Period. Upon
timely termination of this Contract in accordance with the provisions of this
Section 3.01, the Earnest Money shall be refunded to Buyer by the Escrow Agent.


Section 3.02. Title and Survey. As soon as reasonably possible after the
Contract Date, Buyer will obtain a commitment for an owner's policy of title
insurance (the "Title Report") and copies of all non-standard exceptions to the
Title Report. Buyer will obtain at its expense prior to the end of the
Inspection Period current survey prepared to Buyer's specifications if required
by Buyer ("Survey"). Buyer will have until the end of the Inspection Period
within which to notify Seller, in writing, of Buyer's disapproval ("Title
Objections") of any title exceptions or other matters that are contained in the
Title Report or the Survey. Buyer's failure to make its Title Objections on a
timely basis will be deemed a waiver of its title contingency under Sections
3.02(a) and (b) below.



--------------------------------------------------------------------------------


 
(a) If Buyer notifies Seller of any Title Objections on or before the end of the
Inspection Period, Seller may elect, by delivering written notice to Buyer, to:
(i) attempt to cure all or any of the Title Objections, in which case any Title
Objections cured by Seller will be considered to have been approved by Buyer; or
(ii) not attempt to cure all or any of the title Objections. Seller may cure the
Title Objections only by causing the removal of record of the Title Objections,
modifying of record the Title Objections, obtaining a commitment from Buyer’s
title insurer to eliminate the Title Objections. All such cures (other than
formal removal of record) must be in a form and content reasonably acceptable to
Buyer. Seller's election under subsection (i) or (ii) above must be made within
10 days after Seller's receipt of the Title Objections. Seller's failure to make
a timely election under subsection (i) or (ii) above will be deemed an election
not to attempt to cure under subsection (ii) above. Seller will have no
obligation or duty to cure the Title Objections or to incur any expense in
curing the Title Objections, except the Monetary Liens described below.
 
(b) If Seller has elected to attempt to cure any of the Title Objections
pursuant to Section 3.02(a)(i) above and does not or cannot cure those
objections within 30 days after the end of the Inspection Period (or otherwise
deliver sufficient evidence within that time of Seller's ability to cure the
matter at the closing), or if Seller has elected or is deemed to have elected
not to attempt to cure pursuant to Section 3.02(a)(ii) above, Buyer, as its sole
and exclusive remedy, may elect to: (i) waive its Title Objections and complete
the purchase of the Property at the Price (without any price adjustment and
without any right or claim to damages, credit, or offset for the Title
Objections, except removal of the Monetary Liens, which will be paid from
Seller's proceeds of sale); or (ii) cancel this Contract. Buyer's failure to
make the election described in the previous sentence within 10 days after the
earlier to occur of the expiration of Seller's cure period described above or
Buyer's receipt (or deemed receipt) of Seller's election not to attempt to cure
will be deemed a rejection of title as described in the Title Report and Survey
(except for the items that Buyer’s title insurer has agreed to delete or modify)
and Buyer's election of its right to cancel this Contract.
 
(c) If Buyer’s title agent, after the expiration of the Inspection Period,
updates, adds to, or amends the Title Report (by endorsement, amendment, or
otherwise) to include a new title exception resulting from any new matters or
facts that became known or were revealed to Buyer’s title insurer after the
Contract Date and that were not caused by Buyer's acts, Buyer will have until
the earlier of two days prior to the Closing Date or five business days
following Buyer’s receipt of the amended Title Report (including legible and
complete copies of all new title exceptions) to notify Seller in writing of its
objections (with all new objections being considered as “Additional Title
Objections”). If Buyer timely objects to any new title exception, the timing and
cure provisions outlined in Sections 3.02(a) and (b) will apply. Notwithstanding
the preceding portions of this Section 3.02(c), the Closing Date will not be
extended as a result of the application of Sections 3.02(a), (b), and (c) and
all decisions of Buyer must be made on or prior to the Closing Date.
 

--------------------------------------------------------------------------------


(d) Notwithstanding anything to the contrary in this Contract, Seller, at its
cost on or before the Closing of Title, will discharge, defease, and release the
Property from all deeds of trust, mortgages, installment land contracts,
mechanic's liens, and consensual liens applicable to the Property (including the
payment of any so-called prepayment, defeasance, or other fee) (called
collectively the "Monetary Liens").
 
Section 3.03. Inspection.

 
(a)  During the Inspection Period, Buyer and its designated agents and
independent contractors may access the Property, including meeting with and
interviewing the tenants and the officers and directors of the Condominium
Association, during normal business hours to investigate the physical and
environmental condition of the Property and its major components including
heating, plumbing, air conditioning, electricity, etc. and to conduct all tests
that Buyer may deem necessary. All investigations and tests must be conducted in
a manner that does not unreasonably interfere with Seller's maintenance,
ownership, or operation of the Property or the use and enjoyment of the Property
by any tenant or tenant's guest. Written notification of the date and time of
Buyer's investigations and tests must be sent to Seller at least seventy-two
(72) hours before entry on the Property. All scheduling is to be coordinated
among Buyer, Employed Broker and a representative of Seller (to be designated
for each property).
 
(b)  In the event that Buyer is dissatisfied with the results of its inspections
or its examination of the Due Diligence Documents, Buyer may terminate this
Contract by providing Seller with written notice of termination prior to the
expiration of the Inspection Period. Upon termination of this Contract in
accordance with the provisions of this Section 3.03(b), the Earnest Money shall
be refunded to Buyer by the Escrow Agent.
 
(c) Buyer agrees to indemnify, defend, and hold harmless Seller for, from, and
against all damages, claims, and liabilities resulting from any tests and
inspections performed on the Property by Buyer or its consultants, including
personal injury and property damage. Specifically, Buyer agrees to restore the
Property to its condition immediately prior to any invasive testing. Buyer also
agrees to name Seller as an additional insured on Buyer's commercial liability
insurance (with aggregate coverages of at least $1,000,000) insuring against
liability for Buyer's entry on the Property.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
DEED AND REPRESENTATIONS
 
Section 4.01. Deed. Seller will convey fee simple title to the Property to Buyer
at Closing of Title by a Bargain and Sale Deed with Covenants Against Grantor’s
Acts (''Deed'') in the form that is attached as Exhibit “D”.


Section 4.02. Seller Representations. As of the Contract Date and through and
including the Closing Date, the representations and warranties made by Seller to
Buyer as detailed on Exhibit “E” (collectively, the "Seller Contract
Representations") shall be true and correct.


Section 4.03. Representation Breach.

 
(a) Buyer's obligation to purchase the Property is conditioned upon the truth
and accuracy, in all material respects, of the Seller Contract Representations.
If Seller obtains actual knowledge of a material error in or material breach of
any of the Seller Contract Representations prior to Closing of Title, Seller
promptly will give written notice to Buyer. Upon receipt of Seller's notice,
Buyer will have until the later of the end of the Inspection Period or 15 days
after Seller's notice of error or breach to cancel this Contract and declare
Seller in breach. If Buyer declares a breach, the Initial Earnest Money shall be
returned to Buyer, by the Escrow Agent as Buyer's sole remedy. If the breach,
however, is caused by the intentional, willful, or grossly negligent acts or
misrepresentations of Seller, Buyer will be entitled to exercise its remedies
established under Section 6.03 below. Unless Buyer declares a breach, the
applicable Seller Contract Representation will be deemed amended by Seller's
notice, and Buyer will be deemed to have elected to accept the change and
proceed to close this transaction with no modification of the Price or claim on
Seller.
 
(b) If, after the Closing of Title, Buyer first discovers a material breach of
the Seller Contract Representations, Buyer will be entitled to bring an action
against Seller for the actual and direct damages incurred by Buyer as a result
of the breach. Any award of damages will not include punitive damages (except to
the extent of fraud of Seller) or consequential damages, whether or not
foreseeable.
 
Section 4.04. Non-Survival. The Seller Contract Representations will not survive
the Closing of Title but will merge with the delivery of the Deed and Bill of
Sale.


Section 4.05. No Other Warranty. Except as expressly set forth in this Contract
or any of the documents to be executed pursuant to this Contract ("Additional
Documents"), Buyer acknowledges that Seller is selling the Property "AS IS" and
that neither Seller nor its representatives or agents have made any warranties
or representations, express or implied, oral or written, regarding any matter
pertaining to the Property or its use including: (i) the physical condition,
environmental condition, zoning, use, valuation, intended use, or other
condition of the Property; (ii) its merchantability; (iii) its fitness for a
particular purpose; or (iv) the physical condition, environmental condition,
zoning, use, valuation, intended use, or other condition of any neighboring
property.



--------------------------------------------------------------------------------


Section 4.06. Property Condition; Operating Policies.


(a) Between the Contract Date and the Closing of Title, Seller will use its
reasonable efforts to operate and maintain the Property in substantially the
same manner, condition, and repair (subject to only ordinary wear and tear and
damage by insured casualty) as Seller has operated the Property prior to this
Contract Date. Notwithstanding the foregoing, Seller may, with the prior consent
of the Buyer, renew expiring tenant leases and will not enter into new tenant
leases for any vacancies as of the Contract Date or for any vacancies arising
after the Contract Date. Seller acknowledges that Buyer is purchasing the
Property in order to resell individual condominium units to third parties and,
accordingly, will not rent any vacant apartment units without Buyer's consent.
During the pendency of this Contract, Seller will not sell or otherwise dispose
of any of the items comprising the Property or mortgage or create liens or
encumbrances against the Property, except the use of regular operating inventory
in the ordinary course of business and, to the extent Seller would otherwise
replace any disposed of item in the normal course of its operations, Seller will
replace the disposed of items.
 
(b) After the Contract Date and except for tenant leases, Seller agrees that it
will not enter into, terminate, or amend Project Contracts (as defined in
Section 4.06(d)) affecting the Property, including those for the furnishing of
goods or services to or for the benefit of the Property, except for the entering
into Project Contracts that are terminable without penalty upon not more than 30
days notice or unless Seller first obtains Buyer's written consent, whose
consent will not be unreasonably withheld.
 
(c) Seller will maintain all existing property, casualty, and liability
insurance on the Property until the Closing of Title. Prior to the Closing of
Title, Seller will not market the Property for sale or otherwise accept, solicit
or negotiate any offers for sale or refinance.
 
(d) On or before the expiration of the Inspection Period, Buyer may give written
notice to Seller of Buyer's disapproval of any business leases and all project,
service, advertising, locater service, and management contracts affecting the
use or operation of the Property including laundry, telephone, signage, cable
television, broadband, internet, cell towers, and antennae contracts
(collectively, the "Project Contracts"). If Buyer disapproves any of the Project
Contracts, Seller, without adjustment to the Price, must cause the Project
Contracts to be cancelled as of the Closing Date and, notwithstanding anything
to the contrary must cause all recorded memorandum, security interests, or other
written and recorded instruments evidencing the Project Contracts to be fully
released of record. All Project Contracts not disapproved by Buyer are called
"Approved Project Contracts."
 
(e) In the event that governmental authorities having jurisdiction require
repairs to units as a condition of issuing any permits required for transfer of
title to such units, the Seller’s aggregate responsibility for such repairs
shall not exceed $25,000.00. Buyer may assume responsibility for repairs in
excess of $25,000.00 in the aggregate or terminate this Contract, in which
latter event the Buyer shall be refunded the Earnest Money. Closing of Title
shall not be delayed by reason of the foregoing and, if necessary, Seller shall
deposit in escrow such amounts as necessary to effectuate repairs for which
Seller is responsible hereunder, but which repairs cannot be completed prior to
Closing of Title. Seller’s obligation to effect such repairs shall survive
closing of title.



--------------------------------------------------------------------------------


ARTICLE V
CLOSING DOCUMENTS


Section 5.01. Seller's Closing Documents and Items. At Closing of Title, Seller
will deliver to Buyer the following documents and items (all in form reasonably
acceptable to Buyer, to the extent not in agreed form as an exhibit to this
Contract) as to the premises described in Exhibit “A” (as and to the extent
applicable):

 
(a) The Deed;
 
(b) A Bill of Sale transferring Seller’s interest in the Personalty in the form
attached as Exhibit “F”;
 
(c) The Assignment and Assumption of Contracts, Leases and Other Rights
("Assignment”) in the form attached as Exhibit “G”;
 
(d) The most current rent roll for the Property, not dated more than three days
prior to Closing of Title and certified as true and complete by Seller;
 
(e) All keys, combinations, tenant leases, tenant histories, and the like
pertaining to the Property that are in Seller's possession;
 
(f) Authorizations and resolutions from Seller authorizing the consummation of
this sale;
 
(g) A Non-Foreign Affidavit;
 
(h) Evidence of termination of all Project Contracts required to be terminated
by Seller pursuant to other provisions of this Contract;
 
(i) Title affidavits, undertakings and any and all other documents reasonably
required by the Buyer’s Title Insurer to issue the Title Policy;
 
(j) A letter jointly signed by Seller and Buyer notifying the tenants that the
Property has been sold to Buyer, advising the tenants to pay all rent to Buyer
and containing other similar information reasonably required by Buyer;
 
(k) Letters to all vendors under agreements to be assigned to Buyer at Closing
of Title advising them of the transfer of the Property to Buyer and containing
other related information reasonably required by Buyer;
 

--------------------------------------------------------------------------------


(l) Originals (or certified copies to the extent that originals are unavailable)
of all warranties, guaranties, licenses, permits, leases, service contracts and
other documents related to the ownership, construction, operation and leasing of
the Property; and
 
(m) Any other documents that may be reasonably necessary or appropriate to
perform and satisfy the obligations of Seller under this Contract (including the
release, discharge, and/or defeasance of the Monetary Liens).
 
(n) The original leases, to the extent available.
 
(o) All Tenant files for the prior three (3) years, to the extent available.
 
(p) The resignation of all of Seller's representatives on the Condominium Board,
as well as the resignation of any of Seller's representatives holding a
Condominium elective office.
 
(q) Copies of all existing Certificates of Occupancy, to the extent available,
and to the extent required by the Municipality of Long Branch, any
Certificate(s) of Occupancy required in connection with the subject sale.
 
Section 5.02. Buyer's Closing Documents and Items. At Closing of Title, Buyer
will deliver to Escrow Agent the following documents and items:

 
(a) The Closing Cash;
 
(b) If applicable, appropriate evidence of due authorization and proper
formation of Buyer; and
 
(c) Any other documents that may be reasonably necessary or appropriate to
perform and satisfy the obligations of Buyer under this Contract.
 
Section 5.03. Title Policy; Realty Transfer Fee. The cost of the Buyer’s Title
Policy and recordation of any Deed will be the responsibility of Buyer. Seller
shall be responsible for the New Jersey Realty Transfer Fee and the recording
fees required for the discharge or cancellation of the Monetary Liens.


Section 5.04. Possession. On the Closing Date, Seller will deliver exclusive
possession of the Property to Buyer, subject to those title matters approved by
Buyer, the tenant leases, and the Approved Project Contracts.



--------------------------------------------------------------------------------


 
ARTICLE VI
GENERAL PROVISIONS


Section 6.01. Indemnity for Entry. Buyer, on demand, must indemnify, defend, and
hold harmless Seller for, from, and against any and all loss, cost, damage,
claim, liability, or expense, including court costs and attorney fees in a
reasonable amount, arising out of Buyer's or its agent's or its independent
contractor's entry on the Property for the purposes of its inspections and
tests; however, Buyer will have no liability for any punitive damages or for or
with respect to pre-existing conditions. The foregoing indemnity includes any
repairs necessary to restore the Property to its condition prior to the entry
and to remove and release any mechanic's and materialman's liens.
 
Section 6.02. Default of Buyer. If Buyer breaches this Contract, Seller, as its
sole remedy, will be entitled to deliver a notice of immediate cancellation to
Buyer and Escrow Agent and be paid the Earnest Money, as full, liquidated, and
agreed-upon damages for Buyer's breach or default. With the fluctuation in land
values, the unpredictable state of the economy, the fluctuating money market for
real estate loans, and other factors that affect the marketability of the
Property, Buyer and Seller agree that it would be impractical and extremely
difficult to estimate the actual damages that Seller may suffer in the event of
a default by Buyer. This remedy provision has been agreed-upon after specific
negotiation, keeping in mind the difficulties in estimating actual damages.
Buyer and Seller agree that the Earnest Money represents a reasonable estimate
of the total damages.


Section 6.03. Default by Seller. If Seller breaches this Contract, Buyer, as
Buyer's sole and exclusive remedy, may elect to: (i) cancel this Contract and
receive a refund of its Earnest Money; (ii) enforce specific performance of this
Contract without any right whatsoever against Seller to any offset or credit
against the Price or to any other equitable or legal remedies or monetary
damages; (iii) if specific performance is not available, commence an action for
actual damages; or (iv) elect to waive the breach and close the transaction.
Buyer's cancellation notice under subsection (i) above will be deemed effective
immediately upon delivery of written notice of the cancellation to Seller and
Escrow Agent. If Buyer fails to institute suit for its remedy of specific
performance within 120 days following the scheduled Closing Date, Buyer will be
deemed to have waived its specific performance remedy.


Section 6.04. Attorney's Fees. If any action is brought by either Buyer or
Seller regarding its rights under this Contract, the prevailing party will be
entitled to attorney fees in a reasonable amount, expenses, and court costs both
at trial and on appeal.


Section 6.06. Casualty and Condemnation. Seller will promptly provide notice to
Buyer of any loss, damage, or taking ("Loss") prior to Closing of Title. If the
Loss involves the complete taking of access, parking or other material benefits,
or facilities, then, within 15 days of Buyer's receipt of Seller's notice of the
Loss, Buyer may elect to either: (i) terminate this Contract, in which case
Buyer will be entitled to a return of all Earnest Money; or (ii) proceed with
the purchase of the Property. If Buyer fails to timely provide notice of its
election or if the Loss does not involve the complete taking of access, parking,
or other material benefits or facilities, then Buyer and Seller will proceed
under subsection (ii). If Buyer and Seller proceed, the Price will be adjusted
downward by the amount of all awards and payments actually paid to Seller by the
insurer or the condemning authority plus any deductible amounts under any
applicable policies of insurance and other uninsured amounts. If Seller has not
actually received the entire award or payment from the insurer or the condemning
authority at the Closing of Title, Seller also will assign to Buyer all of its
rights to any further awards or payments (including, without limitation, all
casualty and rent loss proceeds).



--------------------------------------------------------------------------------


Section 6.07. Governing Law and Exclusive Jurisdiction. This Contract is to be
governed by and construed and enforced in accordance with the laws of the State
of New Jersey. Any action brought to interpret enforce, or construe any
provision of this Contract must be commenced and maintained in the Superior
Court of the State of New Jersey, or in the United States District Court for the
District of New Jersey. All parties irrevocably consent to this jurisdiction and
venue and agree not to transfer or remove any action commenced in accordance
with this Contract.


Section 6.08. Construction. The terms and provisions of this Contract represent
the results of negotiations between Seller and Buyer, neither of which have
acted under any duress or compulsion, whether legal, economic, or otherwise.
Consequently, the terms and provisions of this Contract will be interpreted and
construed in accordance with their usual and customary meanings, and Seller and
Buyer each waive the application of any rule of law which states that ambiguous
or conflicting terms or provisions are to be interpreted or construed against
the party whose attorney prepared this Contract or any earlier draft of this
Contract.


Section 6.09. Entire Agreement. This Contract constitutes the entire
understanding between the parties pertaining to the subject matter of this
Contract and all prior agreements, representations, and understandings of the
parties, whether oral or written, are superseded and merged in this Contract. No
supplement, modification, or amendment of this Contract will be binding unless
in writing and executed by the parties. No waiver of any of the provisions of
this Contract will be deemed or will constitute a waiver of any other
provisions, whether or not similar, nor will any waiver be a continuing waiver.
No waiver will be binding unless executed in writing by the party making the
waiver. Time is of the essence in the performance of each and every term of this
Contract


Section 6.10. Miscellaneous Definitions and Standards. Whenever the terms "sole
discretion", "sole and absolute discretion", or "sole option" are used, these
terms will mean that the act or decision of the party may be made in the party's
independent and individual choice of judgment without regard to any objective or
other standard of consideration. Except for those acts or decisions that may be
made in a party's "sole discretion" etc., all acts or decisions of any party to
this Contract must be exercised with reasonable discretion. Whenever the phrase
"to Seller's knowledge" or any variation of such phrase is used, the phrase will
mean that the matter represented is made based upon the actual knowledge of
Daniel C. Pryor, without any duty of investigation or verification of the matter
on a current or ongoing basis and subject to all information given and
disclosures made pursuant to this Contract. The term "will" denotes a mandatory
obligation, and the term "may" is a permissive word denoting an option.


Section 6.11. Counterparts. This Contract and any amendments may be executed in
any number of original or telecopy counterparts, each of which will be effective
on delivery and all of which together will constitute one binding agreement of
the parties. Any signature page of this Contract may be detached from any
executed counterpart of this Contract without impairing the legal effect of any
signatures and may be attached to another counterpart of this Contract that is
identical in form to the document signed (but that has attached to it one or
more additional signature pages).



--------------------------------------------------------------------------------


Section 6.12. Severability. If anyone or more of the provisions of this Contract
or the applicability of any provision to a specific situation is held invalid or
unenforceable, the provision will be modified to the minimum extent necessary to
make it or its application valid and enforceable in a manner consistent with the
intent of this Contract, and the validity and enforceability of all other
provisions of this Contract and all other applications of the enforceable
provisions will not be affected by the invalidity or unenforceability of any
provision, so long as this Contract may still be enforced in a manner consistent
with the intent of Buyer and Seller.


Section 6.13. Confidentiality. Without the prior written approval of Buyer and
Seller, neither Seller, Buyer, nor Escrow Agent will make, authorize, or confirm
any public announcement of this transaction or discuss this transaction or
otherwise disclose any portion of the Due Diligence Documents (including all
operating information) or results of environmental reports and assessments
performed by Buyer, except as required by law or, as for Buyer, with those
persons directly involved in the transaction including attorneys, advisors,
partners, investors, consultants, accountants, and prospective lenders, without
the prior written or oral consent of Seller.


Section 6.14. Tax Deferred Exchange. Seller and Buyer agree to cooperate in a
commercially reasonable manner with each other and any designated exchange
intermediary or exchange accommodation titleholder in order to effectuate a tax
deferred exchange of the Property under Section 1031 of the Internal Revenue
Code. This obligation to cooperate does not include requiring the other party to
take title to any other property to complete the exchange, to issue any legal
opinions, to increase the potential liability of the non-exchange party, or to
expand legal fees to review exchange documents in other than a de minimus (less
than $1,000) amount. Seller may transfer title to the Property to a
Seller-affiliated entity incident to effecting said tax deferred exchange. Such
transfer of title will be subject to the written assignment to, and the
assumption of this Contract by Seller’s affiliated entity.


Section 6.15. Escrow Agent. Buyer and Seller will indemnify and hold Harmless
Escrow Agent from all costs, damages, attorney fees, expenses, and liabilities
that Escrow Agent may incur or sustain in connection with this Contract,
including any interpleader action brought by Escrow Agent, except for those
matters arising out of the negligent acts or omissions, willful misconduct,
breach contract, or breach of fiduciary duty of Escrow Agent.


If conflicting demands are made upon Escrow Agent concerning this Contract,
Buyer and Seller agree that Escrow Agent may hold any money and documents
deposited under this Contract until Escrow Agent receives mutual instructions
from Buyer and Seller or until a civil action has been finally concluded in a
court of competent jurisdiction determining the rights of Buyer and Seller. In
the alternative and at its discretion, Escrow Agent may commence a civil action
to interplead any conflicting demands in a court of competent jurisdiction.
Escrow Agent’s deposit with the court of all documents and funds concerning this
Escrow will relieve Escrow Agent of all further liability and responsibility
under this Contract, except for those matters arising out of the negligent acts
of omissions of Escrow Agent. Buyer and Seller agree that Escrow Agent may
represent Seller in any litigation, mediation or arbitration between Buyer and
Seller.



--------------------------------------------------------------------------------


Section 6.16. Time for Performance. The time for performance of any obligation
or for the taking of any action under this Contract will be deemed to expire at
5:00 p.m. (prevailing Eastern Time) on the last day of the applicable time
period established in this Contract. In calculating any time period under this
Contract that commences upon the receipt of any notice, request, demand, or
document, or upon the happening of any event, the date upon which the notice,
request, demand, or document is received or the date the event occurs (or is
deemed to have occurred) is not included within the applicable time period, but
the applicable time period will commence on the day immediately following. If
the time for performance of any obligation or for taking any action under this
Contract expires on a Saturday, Sunday, legal holiday, or any date Escrow Agent
is not open for business, the time for performance or for taking such action
will be extended to the next succeeding day which is not a Saturday, Sunday, or
legal holiday and during which Escrow Agent is open for business.


Section 6.17. Notices. All notices, requests, demand, and other communications
required or permitted under this Contract must be in writing and will be deemed
to have been delivered, received, and effective: (i) on the date of service, if
served by hand-delivery or by facsimile telecopy on the party to whom notice is
to be given; or (ii) on the date that is one business day after deposit of the
notice properly addressed to the party at the address shown on the cover page to
this Contract, if sent by national overnight delivery; or (iii) three days after
deposit of the notice properly addressed if sent by U.S. certified mail,
return-receipt requested. The addresses, telephone numbers, and telecopy numbers
shown on the first page of this Contract are the places and numbers for delivery
of all notices. Any party may change the place or number for delivery of notice
by notifying all other parties.


Section 6.18. Assignment. Buyer shall have the right to assign this Contract to
any entity in which either or both Joseph A. Gioia and Richard DePetro are
principals. Any assignee to whom this Contract is assigned must assume the
obligations of Buyer hereunder and such assignee shall thereafter be entitled to
the same rights and remedies as the original Buyer hereunder. Any such
assignment shall not operate as a release of the obligations of the original
Buyer hereunder.


Section 6.19. Protected Tenancies. The Seller represents that there are
so-called protected tenancies pursuant to "the Senior Citizen and Disabled
Protected Tenancy Act" (P.L. 1981 CH. 226) which to Seller’s knowledge are as
set forth on Schedule A.


Section 6.20 Transfer of Condominium Control. At closing, Seller shall use
reasonable efforts to assist Buyer in transferring control of the Condominium
Association to Buyer. In furtherance thereof, Seller shall, if required by
Buyer, nominate and cast its votes in accordance with the Condominium
Association by-laws for a slate of officers and directors chosen by the Buyer.
Seller shall also tender the written resignations of any officers and directors
which were appointed by or which are under the control of Seller.



--------------------------------------------------------------------------------


Executed as of this Contract Date.
 
 
CITADEL EQUITY GROUP, LLC,
a New Jersey Limited Liability L.L.C.,
Company
 
BILTMORE CLUB APARTMENTS,
a Delaware Limited Liability
Company
      By:  Biltmore Club Holding, Inc., a
Delaware Corporation, its
Managing Member
By:           Joseph A. Gioia, Member/Manager                  By:     By:
 
  Richard DePetro, Member/Manager    
Daniel C. Pryor
President



 
 
 
ESCROW AGENT'S ACCEPTANCE
 

 
By its execution below, Escrow Agent accepts this Contract as its escrow
instructions and acknowledges receipt of this Contract executed by Buyer and
Seller.
 

        Wilentz, Goldman & Spitzer P.A.  
   
   
    By:      

--------------------------------------------------------------------------------

   

 



--------------------------------------------------------------------------------




 EXHIBIT “A”
TO
PURCHASE AGREEMENT
Individual Units to be Conveyed



           
Unit
#
Unit
Type
Unit
SF
As of
12/31/04
Marketable
Rent
Lease Ending
Date
           
101 A-1
1BR
801
$955
$1,100
3/31/06
102 A-2
1BR
801
$955
$1,100
 
105 A-5
2BR
1,015
$1,229
$1,350
9/30/05
106 A-6
2BR
1,015
$1,170
$1,350
3/31/06
108 A-8
28R
1,015
$1,229
$1,350
8/31/05
109 A-9
1BR
801
$1,000
$1,100
3/31/06
110 A-10
18R
801
$955
$1.100
 
111 A-11
18R
801
$1,000
$1,100
3/31/06
112 A-12
18R
801
$1,100
$1,100
4/30/06
113 A-13
18R
801
$1,090
$1,100
4/30/06
114 A-14
18R
801
$1,100
$1,100
4/30/06
116 A-16
18R UPGRADED
801
$1,000
$1,250
3/31/06
118 A-18
18R
801
$1,000
$1,100
3/31/06
119 A-19
18R
801
$1,003
$1,400
7/31/05
120 A-20
1BR
801
$1,041
$1,100
4/30/06
201 B-1
1BR
801
$1,041
$1,100
7/31/05
202 B-2
1BR
801
$1,041
$1,100
7/31/05
203 B-3
1BR
801
$1,050
$1,100
8/31/05
205 B-5
18R
801
$1,041
$1,100
7/31/05
206 B-6
1BR
801
$1,041
$1,100
7/31/05
207 B-7
28R
1,015
$1,400
$1,400
3/31/06
210 B-10
28R DELUXE
1.390
$1,290
$1,500
12/31/05
301 C-1
2BR
1,015
$1,275
$1,400
7/31/05
303 C-3
2BR
1,015
$1,400
$1,400
3/31/06
307 C-7
1BR
801
$955
$1,100
3/31/06
308 C-8
1BR
801
$1,000
$1,100
3/31/06
309 C-9
1BR
801
$955
$1,100
3/31/06
310 C-10
1BR
801
$1,041
$1,100
7/31/05
311 C-11
1BR
801
$1,050
$1,100
8/31/05
315 C-15
1BR
801
$1,041
$1,100
7/31/05
316 C-16
1BR
801
$1,090
$1,100
4/30/06
402 D-2
1BR
801
$1,050
$1,100
9/30/05
403 D-3
1BR
801
$1,041
$1,100
7/31/05
404 D-4
1BR
801
$1,041
$1,100
7/31/05
406 D-6
1BR
801
$955
$1,100
 
407 D-7
1 BR UPGRADED
801
$955
$1,250
 
409 D-9
2BR
1,015
$955
$1,400
 
410 D-10
2BR
1,015
$955
$1,400
3/31/06
413 D-13
2BR
1,015
$1,175
$1,400
3/31/06
414 D-14
2BR
1,015
$1,275
$1,400
7/31/05
415 D-15
2BR
1,015
$1,275
$1,400
7/31/05
 
SUBTOTAL
35,784
$44,215
$49,250
 
41
CUMULATIVE TOTAL
35,784
$44,215
$49,250
 

 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT “B”
TO
PURCHASE AGREEMENT 


Excluded Assets


NONE
 



--------------------------------------------------------------------------------




EXHIBIT “C”
TO
PURCHASE AGREEMENT


Due Diligence Documents






The Due Diligence Documents consist of the following:

(a)  
July 2005 year-to-date and 2004 operating statements;

 

(b)  
Current rent roll for the Property, as applicable, together with an aged
receivables report and a security deposit report;

 

(c)  
Condominium Financials (year-to-date ending 12/31/2004 and 08/31/2005);

 

(d)  
Real estate tax assessment cards for 2004, 2004 Final / 2005 Preliminary Tax
Bills, and 2005 Final / 2006 Preliminary Tax Bills;

 

(e)  
Current Property Management Agreement, MEB;

 

(f)  
Copies of all residential leases on file;

 

(g)  
Copies of existing survey;

 

(h)  
Property condition assessment (Property Solutions, Inc dated 01/07/03);

 

(i)  
Phase 1 environmental report (Property Solutions Inc. dated 01/24/03);

 

(j)  
Lead report (Property Solutions Inc. dated 01/27/03);

 

(k)  
Asbestos report (Property Solutions Inc, dated 01/27/03);

 

(l)  
Current, 09/08/2001, NJ State DCA Green Card and Certificate of Registration;

 

(m)  
Copy of Owner’s Title Insurance Policy for applicable Condominium units;

 

(n)  
Copy of the Condominium Public Offering Statement; Organization papers received
from New Vistas Condominium Management on 12/11/02;

 

(o)  
Blanket deed (please note that some units have been previously sold - see
Exhibit “A-1” for list of Wilshire-owned units);

 

(p)  
Individual Certificates of Occupancy for leased units; and

 
 

--------------------------------------------------------------------------------


 

(q)  
Wilshire-held mortgage and note against condo association- owned unit D1. Dated
May 1, 2005. Payments on time.

 

(r)  
Copies of any Notice to Quit given to existing tenants, if any.

 
 
 
 



--------------------------------------------------------------------------------




EXHIBIT “D”
TO
PURCHASE AGREEMENT


(Deed)


 

--------------------------------------------------------------------------------


 
 
DEED - BARGAIN AND SALE (Covenant as to Grantor's Acts)
CORP. TO IND. OR CORP - Plain Language
below signature)
Prepared by:(Print signer's name 
DEED By:  




This Deed is made on


BETWEEN _______________________________________., a corporation of the State of
New Jersey, having its principal office at
_______________________________  referred to as the Grantor,


AND ___________________________________________ , whose address is
_____________________________________ referred to as the Grantee.


The words "Grantor" and "Grantee" shall mean all Grantors and all Grantees
listed above.


Transfer of Ownership. The Grantor       AND                      NO/100---
($___________________) DOLLARS.  The Grantor acknowledges receipt of this money.


 
Tax Map Reference. (N.J.S.A. 46:15-2.1) Municipality of
________________________________________
 
Block No. ________________  Lot No. ___________________  Account No.
______________________


o No lot and block or account number is available on the date of this deed.
(Check box if applicable). 


Property. The property consists of the land and all the buildings and structures
on the land in the _____________________, County of 
and State of New Jersey. The legal description is:

 
PLEASE SEE ATTACHED LEGAL DESCRIPTION ANNEXED HERETO AND MADE A PART HEREOF.


Being the same premises conveyed to the

 
Subject to easements, restrictions, rights of way, if any, and such state of
facts as an accurate survey may reveal.
 
 

--------------------------------------------------------------------------------


 
The street address of the Property is:




  Promises by Grantor. The Grantor promises that the Grantor has done no act to
encumber the property. This promise is called a "covenant as to grantor's acts"
(N.J.S.A. 46:4-6). This promise means that the Grantor has not allowed anyone
else to obtain any legal rights which affect the property (such as by making a
mortgage or allowing a judgment to be entered against the Grantor).


Signatures. This Deed is signed and attested to by the Grantor’s proper
corporate officers as of the date at the top of the first page. (Print name
below each signature).




Witness:       






_______________________                                           
By:___________________________
 
 










STATE OF NEW JERSEY, COUNTY OF    SS:


I CERTIFY that on    , 2005,      , personally came before me and stated to my
satisfaction that this person (or if more than one, each person):


 
(a) was the maker of the attached Deed;
(b) was authorized to and did execute this Deed as_________________ of
_____________________        , the entity named in this Deed;
(c) make this Deed for $    as the full and actual consideration paid or to be
paid for the transfer of title. (Such consideration is defined in N.J.S.A.
46:15-5); and,
(d) executed this Deed as the act of the entity.


   
  ________________________________


 



--------------------------------------------------------------------------------


EXHIBIT “E”
TO
PURCHASE AGREEMENT


Seller’s Contract Representations


E-1 -- As to those matters related to the power and authority of Seller to sell
the Property to Buyer under this Contract (collectively called the "Seller
Authority Representations"), Seller represents and warrants to Buyer as follows:


(a) Seller is not prohibited from consummating the transaction contemplated by
any law, regulation, agreement, order, or judgment.
 
(b)  Seller is legally capable and properly authorized to perform all of its
obligations as described in this Contract. No additional shareholder, director,
member, or partner approvals are required to make this Contract a binding
agreement of Seller once Seller has signed this Contract and Buyer has deposited
the Initial Earnest Money with the Escrow Agent.
 
(c) Seller is not party to any other current contracts for the sale, exchange,
or transfer of all or any portion of the Property.
 
(d)  The person signing this Contract on behalf of Seller is legally and
properly authorized and empowered to sign this Contract and bind Seller to its
terms and conditions.
 
(e)  Any existing monetary liens on the Property can be defeased, and Seller
will undertake, at its sole cost, all actions necessary to cause the defeasance
to occur.
 
E-2 -- As to those matters with respect to the condition of the Property
disclosed or referred to in third party notices (collectively called the "Notice
Representations"), Seller represents and warrants to Buyer as follows:


(a) Seller has no knowledge of any pending or threatened condemnation or similar
proceedings affecting the Property or any portion.
 
(b) Seller has no knowledge and has received no notifications from any
Governmental Authorities having jurisdiction over the Property: (i) requiring
any work to be done on the Property; or (ii) alleging any violation of an
applicable ordinance, rule, regulation, or law with respect to the Property.
 
(c) Seller has received no notices by from any tenant claiming that Seller is in
material default of its obligations as landlord.
 
(d) Seller has received no notice and has no knowledge of any actual or
threatened claim, demand, damage, action, cause of action, litigation or other
proceedings affecting the Property other than for rent collection or eviction
related matters that have been disclosed to Buyer in writing.
 

--------------------------------------------------------------------------------


(e) A state inspection certification from the New Jersey Department of Community
Affairs has been duly issued. A copy of the so-called green card is attached
hereto as Schedule ______________.
 
E-3 -- As to those matters related to the legal or physical condition of the
Property (collectively called the "Physical Condition Representations"), Seller
represents and warrants to Buyer as follows:


(a) Seller has no knowledge of the existence of any past or present
environmental condition (including, without limitation, mold, PCBs and other
hazardous or toxic waste or substance) or hazardous substance on the Property.
 
(b) Seller owns marketable fee simple title to the Property subject only to: (i)
easements and restrictions of record, (ii) monetary liens to be defeased, and
(iii) those matters disclosed by any Existing Survey.
 
(c) To the best of Seller's knowledge, information and belief, there are no
buried fuel storage tanks located at the Property. To the extent that there were
fuel storage tanks, located at the Property, all such tanks have been removed in
compliance with applicable laws and regulations.
 
E-4 -- As to those matters related to the financial or operational status or
condition of the Property (collectively called the "Operational
Representations"), Seller represents and warrants to Buyer as follows:


(a) Attached hereto as Schedule ________and made a part hereof is a Rent
Schedule for the Property designating: (i) each apartment unit with the room
count thereof and specifying the two separate retail spaces; (ii) the name of
the tenant occupying any designated space; (iii) the date of any lease
therefore, including the date of any amendment or modification thereof; (iv) the
rent and other charges payable therefore; and (v) the amount and designation of
any deposit or escrow, with accrued interest attributable thereto, separately
identified, paid by each such tenant. No tenant has entered into any Contract or
other arrangements with Seller, except as indicated by Schedule   . To the best
of Seller's knowledge, information and belief, except as noted in Schedule
________, all leases in full force and effect in accordance with their terms,
unmodified, free from default, and there are no claims credits or offsets in
favor of any tenant, except for security deposits in the amount noted in
Schedule ________, if any. No action or proceeding against Seller by any tenant
of the Property is presently pending. All work required to be performed for
tenants has been performed, as required, paid for in full and accepted by tenant
for whom it was performed.
 
(b) To Seller's knowledge, all Due Diligence Documents provided by Seller to
Buyer are true and complete copies in all material respects of the Due Diligence
Documents in Seller's possession.
 
(c) Other than tenants in possession as disclosed in the rent roll delivered to
Buyer or as otherwise disclosed in the Title Report, no one other than Seller is
in possession of the Property.
 
(d) There are no property agreements or contracts affecting the Property or its
use or operation or to which Seller is a party other than as disclosed in the
Due Diligence Documents. To Seller's knowledge, there are no material defaults
in existence with respect to any Project Contracts. There are no locator
agreements, leasing brokerage agreements or other similar agreements affecting
the Property or to which Seller is a party that will be binding on Buyer after
Closing of Title.
 
 

--------------------------------------------------------------------------------




EXHIBIT “F”
TO
PURCHASE AGREEMENT


(Bill of Sale)


 

--------------------------------------------------------------------------------





BILL OF SALE
 
________________________, a(n) _____________________ ("Seller"), for and in
consideration of the payment of a portion of the amounts described in the
Purchase Agreement dated _________________, 2005 (as amended, the "Contract"),
sells and delivers to _____________________ a(n) _____________ ("Buyer"), and
its successors and assigns, all equipment, furnishings, appliances, and items of
personal property that are located on or used in connection with the improved
real property known as ''________________________," including, without
limitation, those items described on Appendix One ("Personal Property").
Seller represents and warrants to Buyer that: (i) Seller is the sole owner of
all of the Personal Property; (ii) Seller has all requisite power and authority
to transfer and convey the Personal Property to Buyer; (iii) to the extent
necessary, Seller has obtained all consents and approvals required to transfer
the Personal Property to Buyer; and (iv) the Personal Property is free and clear
from all pledges, liens, claims, and encumbrances of any type or nature. Seller,
at its sole cost and expense, agrees to defend title to the Personal Property
against all claims and demands of any type or nature.
 
Seller transfers and assigns to Buyer any and all representations or warranties
(express or implied) and other rights, claims, and causes of action of Seller
relating to the Personal Property that may be enforceable against manufacturers,
distributors, suppliers, vendors, or servicers of the Personal Property
(collectively, the "Warranties").
 
Seller, at its sole cost and expense, agrees to perform, execute, and/or deliver
(or to cause to be performed, executed, and/or delivered) any additional
documents and/or assurances that Buyer may reasonably request to insure, secure,
or perfect Buyer's interest in any item transferred to Buyer by this Bill of
Sale or to otherwise fully and effectively carry out the intent and purpose of
this Bill of Sale or this Contract.
EXCEPT FOR THOSE WARRANTIES AND REPRESENTATIONS, IF ANY, MADE BY SELLER IN THIS
BILL OF SALE OR UNDER THIS CONTRACT, SELLER: (I) HAS SOLD AND DELIVERED THE
PERSONAL PROPERTY TO BUYER IN AN "AS-IS" AND "WHERE-IS" CONDITION, SUBJECT TO
ALL FAULTS AND DEFECTS, AND WITHOUT ANY IMPLIED WARRANTIES OF ANY NATURE
INCLUDING ANY IMPLIED WARRANTIES OF FITNESS OR MERCHANTABILITY; (II) HAS MADE NO
WARRANTIES OR REPRESENTATIONS THAT EXTEND BEYOND THE DESCRIPTION IN THIS BILL OF
SALE OR THIS CONTRACT; AND (III) HAS MADE NO REPRESENTATION OR WARRANTY
REGARDING THE PHYSICAL OR OPERATING CONDITION OF THE PERSONAL PROPERTY.
 
This Bill of Sale will be effective as to the transfer of all of the
above-described Personal Property as of _______________, 20_____.
a(n)
By: ___________________________
Its: ___________________________
 

--------------------------------------------------------------------------------




EXHIBIT “G”
TO
PURCHASE AGREEMENT


(Assignment of Leases, Contracts, and Other Rights)


 
 
 

--------------------------------------------------------------------------------


 
ASSIGNMENT OF LEASES, CONTRACTS, AND RIGHTS
 
This Assignment of Leases, Contracts, and Rights, ("Assignment") is executed and
delivered as of [insert Closing Date], 20___ ("Effective Date") by
____________________, a _________________________ ("Seller") to
____________________ ("Buyer").
 
BACKGROUND
 
A. Seller, by Bargain and Sale Deed with Covenants Against Grantor’s Acts
("Deed") executed concurrently with this Assignment, has sold and conveyed to
Buyer the ____________________ complex ("Project") commonly known as
"_______________________________," located at ______________, in the City of
___________, County of ____________, State of New Jersey, as more particularly
described in the Deed.
 
B. The terms and provisions of this Contracts and agreements in effect between
Seller and Buyer relating to the sale/purchase of the Project (collectively, the
"Purchase Contract") require, among other things, that Seller execute this
Assignment transferring and assigning to Buyer Seller's rights in this Contract
Rights (including all tenant leases) and Other Rights (collectively, the
"Assigned Items").
 
C. Capitalized terms that are used in this Assignment but are not defined
specifically in this Assignment will be ascribed the meanings contained in the
Purchase Contract.
TRANSFER AND ASSIGNMENT
 
In consideration of the closing of the purchase of the Project by Buyer and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Seller makes the following assignments to Buyer:
 
1. Assignment of Rents, Tenant Leases, and Contracts.
 
(a)  Seller transfers, assigns, and conveys to Buyer, and its successors and
assigns, all of the right, title, interest, powers, and privileges of Seller in
and under all tenant leases applicable to the Project ("Tenant Leases"), all of
which are referred to in the Rent Roll attached as Appendix One ("Rent Roll").
This assignment of Tenant Leases includes the right of Buyer to collect all
rents due or payable under the Tenant Leases for periods commencing on or
following the Effective Date of this Assignment
 
(b)  Seller certifies that the information shown on the Rent Roll is true and
correct as of the date of this Assignment, and there is no rent or other
concessions given to any occupant of an apartment unit in the Project, except as
accurately reflected in the Rent Roll.
 
(c)  Seller further represents and warrants to Buyer that: (i) Seller is the
lawful owner of all of the Tenant Leases; (ii) all Tenant Leases are in full
force and effect and, after the date of this Assignment, will be enforceable by
Buyer in accordance with their terms; (iii) except as otherwise disclosed to
Buyer in writing, there are no defaults by Seller (or its agents or
representatives) or any tenant under the Tenant Leases; and (iv) all future
rights and obligations assumed by Buyer under the Tenant Leases are accurately
established in the Tenant Leases, true, correct, and complete copies of which
were previously furnished by Seller to Buyer.
 

--------------------------------------------------------------------------------


2. Assignment of Security Deposits. Seller transfers and assigns to Buyer all
Tenant Deposits. [Seller represents and warrants to Buyer that the aggregate sum
of the Tenant Deposits is $_.]
 
3. Assignment of Project Contracts.
 
(a) Seller transfers and assigns to Buyer, and its successors and assigns, all
of the right, title, interest, powers, and privileges of Seller under only the
Project Contracts listed on Appendix Two to this Assignment. No other Project
Contracts are transferred or assigned to Buyer.
 
(b) Seller represents and warrants to Buyer that: (i) all right, title,
interest, powers, and privileges being assigned to and assumed by Buyer and all
rights and options of third parties relating to the Approved Project Contracts
are accurately established in their entirety in the Approved Project Contracts
attached as Appendix Two; and (ii) no contracts or agreements relating to
management, maintenance, ownership, or operation of the Project, other than
those listed on Appendix Two, have been entered by Seller which will remain in
effect or become effective after the Effective Date of this Assignment.
 
4. Assignment of Miscellaneous Items. Without limitation of Section I above,
Seller transfers, assigns, and conveys to Buyer, its successors and assigns, all
Contract Rights and Other Rights owned by Seller and located on the Project that
have not otherwise been conveyed by a concurrently executed Bill of Sale from
Seller to Buyer.
 
5. Assignment of Warranties, Claims and Causes of Action. Seller transfers and
assigns to Buyer, and its successors and assigns, all of Seller's right, title,
and interest in all representations or warranties (express or implied) and all
other rights, causes of action, or all claims of any kind (collectively, the
"Warranties") arising out of the Assigned Items. Without intending to limit the
generality of the foregoing, Seller assign to Buyer all rights, claims, and
causes of action which Seller may have against any contractor, materialman,
supplier, distributor, or vendor relating to any work, materials, or equipment
furnished for the Project prior to the date of this Assignment.
 
6. Miscellaneous.
(a) Seller agrees, at its sole cost and expense, to perform, execute, and/or
deliver (or to cause to be performed, executed, and/or delivered) any additional
documents and/or assurances as Buyer may reasonably request to insure, secure,
or perfect Buyer's interest in any of the items assigned to Buyer by this
Assignment or to otherwise fully and effectively carry out the intent and
purpose of this Assignment or this Contract.
 
(b) Seller warrants and represents to Buyer that the rights and interests of
Seller intended to be assigned under this Assignment are not subject to any
prior assignment, pledge, or encumbrance.
 
(c) Seller and Buyer warrant and represent to each other that they have the
requisite power and authority to enter this Assignment and have performed all
acts and secured all approvals necessary to make this Assignment effective and
legally binding on such party in accordance with its terms. Each person
executing this instrument on behalf of either party, as agent or otherwise,
personally warrants that he or she is duly authorized and empowered to do so and
that all signatures and approvals of persons with an ownership interest in such
party have been obtained so as to make this Assignment legally enforceable and
effective against such party.
 

--------------------------------------------------------------------------------


(d) This Assignment is binding upon the successors and assigns of Seller and
will inure to the benefit of the successors and assigns of Buyer, and all
warranties and representations of Seller contained in this Assignment shall
survive the Effective Date of this Assignment, the recordation of the Deed, and
the delivery of this Assignment.
 
(e)  This Assignment shall be governed by and interpreted under the laws of the
State of New Jersey.
 
(f)  Seller, on demand, agrees to indemnify and hold harmless Buyer for, from,
and against any and all loss, cost, damage, claim, liability, or expense
(including court costs and attorney fees in a reasonable amount) arising out of
the acts or omissions of Seller or its agents prior to the Effective Date with
respect to the Assigned Items. Buyer, on demand, agrees to indemnify and hold
harmless Seller for, from, and against any and all loss, cost, damage, claim,
liability, or expense (including court costs and attorney fees in a reasonable
amount) arising out of the acts or omissions of Seller or its agents after the
Effective Date with respect to the Assigned Items. The foregoing indemnities
include loss, cost, damage, claim, liability, or expense from any injury or
damage of any kind whatsoever (including death) to persons or property. The
indemnity described in this Assignment is intended to be separate and distinct
from any obligations of the Seller or the Buyer under the terms of the Purchase
Contract
 

--------------------------------------------------------------------------------




This Assignment has been executed and delivered as of the Effective Date.




"Seller"


_______________________________
a______________________________


By: ____________________________
Name:__________________________
Title:___________________________
 
"Buyer"


_______________________________
a______________________________
By: ____________________________
Name:__________________________
Title:___________________________

 




--------------------------------------------------------------------------------


APPENDIX ONE
TO
ASSIGNMENT OF LEASES, CONTRACTS, AND RIGHTS


(Rent Roll)
 












[TO BE PROVIDED ON THE CLOSING DATE]
 
 

--------------------------------------------------------------------------------



 
APPENDIX TWO
TO
ASSIGNMENT OF LEASES, CONTRACTS, AND RIGHTS




(list and copies of approved Business Leases and Project Contracts)
















[TO BE PROVIDED ON THE CLOSING DATE]
 

 

--------------------------------------------------------------------------------


SCHEDULE “A”
PROTECTED TENANCIES




 
 

--------------------------------------------------------------------------------


 